PER CURIAM.
Adrian McDonald alleges that he did not have the predicate convictions to declare him a habitual offender. The trial court denied the motion as not cognizable under Rule 3.800(a). We reverse and remand for the trial court to consider whether it is apparent from the face of the record that McDonald did not have the requisite predicate felonies as a matter of law. Bover v. State, 797 So.2d 1246 (Fla.2001); Alloway v. State, 807 So.2d 187 (Fla. 1st DCA 2002).
KLEIN, GROSS and TAYLOR, JJ., concur.